                                          Case 3:19-cv-00428-WHO Document 30 Filed 07/20/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     TERRENCE M. SINGLETON,                          Case No. 19-cv-00428-WHO (PR)

                                   8
                                                       Petitioner,                       ORDER DISMISSING CERTAIN
                                                                                         HABEAS CLAIMS;
                                   9
                                                 v.
                                                                                         ORDER SETTING BRIEFING
                                  10     JASON PICKETT,                                  SCHEDULE
                                  11
                                                       Respondent.                       Dkt. Nos. 28 and 29

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Singleton’s motion to dismiss his unexhausted habeas claims and proceed
                                  14   with his exhausted ones only is GRANTED. (Dkt. No. 29.) Respondent’s motion to
                                  15   dismiss the unexhausted claims is also GRANTED. (Dkt. No. 28.) Respondent shall file
                                  16   an answer addressing the merits of the surviving claims on or before October 26, 2020.
                                  17   Singleton’s traverse shall be filed within 30 days after the answer is filed.
                                  18          Singleton seeks federal habeas relief under 28 U.S.C. § 2254 from his state
                                  19   convictions. The Court found cognizable claims and ordered respondent to show cause.
                                  20   (Dkt. No. 20.) Respondent moved to dismiss the unexhausted claims raised in the habeas
                                  21   petition. (Dkt. No. 28.) In response, Singleton filed a motion to dismiss these unexhausted
                                  22   claims and proceed only with his exhausted claims. (Dkt. No. 29.)
                                  23          The Order to Show Cause identified four claims: (i) the evidence was not sufficient
                                  24   to support his convictions; (ii) there was instructional error; (iii) evidence was wrongly
                                  25   admitted; and (iv) there was cumulative error. (Dkt. No. 20 at 2.)
                                  26          In the motion to dismiss, respondent contends Claims iii and iv, and certain sub-
                                  27   claims of the other claims are unexhausted. The motion identifies three sub-claims of
                                  28   insufficient evidence (insufficient evidence of force or fear; insufficient evidence of
                                          Case 3:19-cv-00428-WHO Document 30 Filed 07/20/20 Page 2 of 3




                                   1   identity; insufficient evidence of constructive possession of stolen property); four sub-
                                   2   claims of instructional error (use of an instruction with an improper permissive/mandatory
                                   3   presumption; insufficient evidence to support that permissive inference instruction; faulty
                                   4   instruction on the elements of robbery; improper omission of a circumstantial evidence
                                   5   instruction); three sub-claims that evidence was wrongly admitted (improper admission of
                                   6   hearsay; improper references to a robbery; and improper testimony as to an identification
                                   7   by a witness); and a claim of cumulative error.
                                   8          Singleton agrees with respondent’s contention that some of these claims and sub-
                                   9   claims are not exhausted, and agrees they should be dismissed. (Dkt. No. 28 at 2-3.) Only
                                  10   the following claims shall proceed: (i) insufficient evidence of constructive possession of
                                  11   stolen property; (ii) insufficient evidence for the permissive inference instruction;
                                  12   (iii) insufficient evidence of force or fear; and (iv) insufficient evidence of identity. All
Northern District of California
 United States District Court




                                  13   other claims are DISMISSED without prejudice.
                                  14          Singleton should be aware of the consequences of dismissing his unexhausted
                                  15   claims and proceeding now with his exhausted claims. A subsequent petition directed
                                  16   to the same conviction (for instance, a petition attempting to raise any unexhausted claims)
                                  17   may be barred as second or successive or abusive. See 28 U.S.C. § 2244(b)(1). Singleton
                                  18   also would have to obtain permission from the Ninth Circuit Court of Appeals in order to
                                  19   file such a second or successive petition. See id. § 2244(b)(3)(A).
                                  20          Now that he knows this, Singleton may wish to change his mind and opt either to
                                  21   (1) stay the petition, return to state court to exhaust his claims, or (2) dismiss the petition,
                                  22   exhaust his claims, and return with an exhausted petition. If Singleton wishes to pursue
                                  23   either of these options, he must inform the Court of his decision within 30 days from the
                                  24   date of this order. If Singleton files nothing by that deadline, the Court will assume he
                                  25   has knowingly rejected the other options, agrees to the dismissal of his unexhausted
                                  26   claims, and wishes to proceed now on his exhausted claims only.
                                  27          Singleton is warned of the following. If he chooses to dismiss this case and return
                                  28   later with a completely exhausted petition, the new petition may be barred by the one-year
                                                                                       2
                                          Case 3:19-cv-00428-WHO Document 30 Filed 07/20/20 Page 3 of 3




                                   1   statute of limitations contained in 28 U.S.C. § 2244(d)(1). Time during which a properly
                                   2   filed application for state collateral review (such as a state habeas petition) is pending is
                                   3   excluded from the one-year time limit. Id. § 2244(d)(2). Singleton is reminded that the
                                   4   time a federal petition, such as this one, is pending is not excluded from the one-year limit.
                                   5   Duncan v. Walker, 121 S. Ct.2120, 2129 (2001).
                                   6          If Singleton chooses to stay the petition, he must also show good cause why his
                                   7   claims were not previously exhausted and that they are “potentially meritorious” under
                                   8   Rhines v. Webber, 544 U.S. 269 (2005). If the action is stayed, he must act diligently to
                                   9   file in the California Supreme Court and to obtain a decision from that court on his
                                  10   unexhausted claims. He would also be required to notify this Court within thirty days of
                                  11   the California Supreme Court’s final decision on his unexhausted claims, and move to
                                  12   reopen this action.
Northern District of California
 United States District Court




                                  13          Respondent shall file an answer addressing the merits of the surviving claims on or
                                  14   before October 26, 2020. Singleton’s traverse shall be filed within 30 days after the
                                  15   answer is filed. If this suit is stayed, this briefing schedule will be vacated.
                                  16          The Clerk shall terminate all pending motions. The Clerk shall also reinstate Jason
                                  17   Pickett as the respondent in this action, and shall terminate Spearman as respondent.
                                  18          IT IS SO ORDERED.
                                  19   Dated: July 20, 2020
                                                                                           _________________________
                                  20
                                                                                           WILLIAM H. ORRICK
                                  21                                                       United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       3
